DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 10, 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.
Applicant’s election without traverse of Species II in the reply filed on 04/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 46, “a ratio of the expanded width to the normal width is between 1 to 1 and 17.5 to 1” is indefinite because it is unclear to what units applicant is referring with 1 to 1 and 17.5 to 1.  It is unclear if applicant is referring to a distance or any other measurement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 43, 48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JPH0515901) (Disclosure and translation of the disclosure provided by the applicant).

    PNG
    media_image1.png
    367
    403
    media_image1.png
    Greyscale

Claim 1
JPH0515901 discloses a tip protector for removably attaching to a distal tip of an endoscope, the tip protector comprising a cage (4) having a proximal end, a distal end, and a plurality of holes (7) disposed between the proximal end and the distal end, wherein the cage defines a channel (defined by interior of the cage 4) that extends from the proximal end to the distal end; and a positional membrane connected to the cage, wherein the positional membrane comprises a main opening for receiving the distal tip of the endoscope and a plurality of air flow openings for allowing air flow through the positional membrane; wherein the positional membrane is configured to removably attach the tip protector to the endoscope such that the endoscope is disposed within the channel between the proximal end and the distal end (see figure above).
Claim 2
JPH0515901 further discloses the distal end of the cage is open (see figure above).
Claim 3
JPH0515901 further discloses the positional membrane, including needle-like protrusions (9), made of elastic resin (see [0010]), therefore the positional membrane is capable to flex toward the proximal end and the distal end of the cage such that the tip protector can be inserted into either the proximal end or the distal end of the tip protector to secure the tip protector to the endoscope (see figure above).
Claim 4
JPH0515901 further discloses the positional membrane is made from a elastic/flexible material (see [0010]).  
Claim 13
JPH0515901 further discloses the cage is rigid.  JPH0515901 discloses the cage includes a layer (6) foam material (see [0003]), therefore the cage is rigid.
Claim 43
JPH0515901 discloses a tip protector for removably attaching to a distal tip of an endoscope, the tip protector comprising a cage (4) having a proximal end, a distal end, and a channel (defined by the interior of the cage 4) that extends from the proximal end to the distal end; and a positional membrane connected to the cage, the positional membrane comprising a plurality of web members (9) and a main opening surrounded by the plurality of web members, wherein the web members have a plurality of air flow openings capable of allowing air flow through the positional membrane; wherein the positional membrane is capable to removably attach the tip protector to the endoscope such that the endoscope is disposed within the channel between the proximal end and the distal end (see figure above).
Claim 48
JPH0515901 further discloses the positional membrane, including web members/needle-like protrusions (9), made of elastic resin (see [0010]), therefore the positional membrane is capable to flex toward the proximal end and the distal end of the cage such that the tip protector can be inserted into either the proximal end or the distal end of the tip protector to secure the tip protector to the endoscope.
Claim 50
JPH0515901 further discloses the cage comprises a plurality of holes (7) disposed between the proximal end and the distal end (see figure above).
Claims 33, 34, 40, 43, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salman (US 2014/0343361).

    PNG
    media_image2.png
    722
    585
    media_image2.png
    Greyscale

Claim 33
Salman discloses a tip protector (700) for removably attaching to a distal tip of an endoscope, the tip protector comprising a cage (defined by cylindrical body of the tip protector) having a plurality of walls (defined by material of the cage from which structures 702 protrude) and a plurality of ribs, wherein each rib is connected to a pair of walls of the plurality of walls, wherein the plurality of walls and plurality of ribs define a plurality of holes (defined by open spaces between the walls and ribs) that are disposed between a proximal end (703) and a distal end (701) of the cage, wherein the cage defines a channel (defined by open area within the cage) that extends from the proximal end to the distal end; a positional membrane (705) connected to the cage, the positional membrane having a main opening (defined by central hole in the positional membrane) capable of receiving the distal tip of the endoscope; wherein the positional membrane is configured to removably attach the tip protector to the endoscope such that the endoscope is disposed within the channel between the proximal end and the distal end (see [0092] and figure above).
Claim 34
Salman further discloses the plurality of walls of the cage includes a pair of first walls and a pair of second walls, and wherein each rib of the plurality of ribs is attached to one first wall and one second wall (see figure above).
Claim 40
Salman further discloses the positional membrane has a plurality of air flow openings/windows 704a-d) capable of allowing air flow through the positional membrane (see figure above).
Claim 43
Salman discloses a tip protector (700) for removably attaching to a distal tip of an endoscope, the tip protector comprising a cage (defined by cylindrical body of the tip protector) having a proximal end (703), a distal end (701), and a channel (defined by open area within the cage) that extends from the proximal end to the distal end; and a positional membrane (705) connected to the cage, the positional membrane comprising a plurality of web members (defined by material between openings of windows 704a-d) and a main opening (defined by central hole in the positional membrane 705) surrounded by the plurality of web members, wherein the web members have a plurality of air flow openings (704a-d) capable of allowing air flow through the positional membrane; wherein the positional membrane is capable to removably attach the tip protector to the endoscope such that the endoscope is disposed within the channel between the proximal end and the distal end (see figure above and [0092]).
Claim 50
Salman further discloses the cage comprises a plurality of holes/windows (706a-d) disposed between the proximal end and the distal end (see figure above).
Claim 51
Salman further discloses the cage comprises a plurality of walls (defined by material of the cage from which structures 702 protrude) and a plurality of ribs, wherein each rib is connected to a pair of walls of the plurality of walls, wherein the plurality of walls and plurality of ribs define a plurality of holes/windows (706a-d) that are disposed between a proximal end 703) and a distal end (701) of the cage (see figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 42 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over (JPH0515901) or Salman (US 2014/0343361) as applied to claim 1,  33, or 43 above.
Claim 5
JPH0515901, first embodiment, further discloses the tip protector formed by two coupling members integrally molded with resin (see [0012]).  JPH0515901, first embodiment, does not discloses the tip protector formed from a single piece.  However, JPH0515901, second embodiment, discloses the tip protector could be formed from a single piece of material formed by resin, for a less expensive manufacturing cost (see [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip protector made from a single piece to reduce the manufacturing cost of the tip protector.  Regarding the language of injection-molded, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e cage, does not depend on its method of production, i.e. injection molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage made by injection molding process since this is a known and common method of producing resin material products.
Claims 8, 42 and 49
Neither JPH0515901 or Salman disclose the positional membrane is attached to the cage at a center point along a length of the cage.  However, Applicant’s Specification, paragraph [0061], discloses the positional membrane could be connected at any position along the length of the cage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip protector of JPH0515901 or Salman having the positional membrane at any location along the length of the tip protector, i.e. at a center point, since it is a matter of design choice the location of the positional membrane. 
Claim 9
JPH0515901 further discloses the positional membrane integrally formed to the tip protector (see [0010] and JPH0515901 figure above).  JPH0515901 does not disclose the positional membrane bonded to the cage.  However, Applicant’s Specification, paragraph [0061], discloses the positional membrane could be attached to the cage by any suitable means, such as integrally molded, over molded, ultrasonically welded, bonded, or mechanically locked.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional membrane attached to the cage by any known method, i.e. bonded, since it is a matter of design choice the method of attaching the positional membrane to the cage.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (JPH0515901) as applied to claim 1 above, and further in view of Nies (WO 2018106860).
JPH0515901 does not disclose at least one of the cage and the positional membrane is treated with an antimicrobial.  However, Nies discloses a mounting guide/protector to protect a medical device, i.e. an endoscope, wherein the mounting guide/protector includes a rigid material that is antimicrobial (see page 21 lines 18-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip protector including an antimicrobial material as taught by Nies for maintaining and/or prevent transmission of germs from the interior of the cage to the endoscope when placed within the tip protector.
Claims 12, 39, 41 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over (JPH0515901) or Salman (US 2014/0343361) as applied to claims 1, 33, or 43 above, and further in view of Moreno, Jr. (US 2010/0022958).
Claim 12
JPH0515901 is silent disclosing the tip protector being treated with hydrophobic material.  However, Moreno, Jr. discloses a tip protector/seal for receiving a surgical instrument, wherein the tip protector/seal comprising a scraper element made including a hydrophobic coating to effectively wick fluid from the tip protector/seal (see [0143]).  Moreno, Jr. discloses the scraper element used to engage an outer wall of a surgical instrument (see [0141] and [0142]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip protector having the positional membrane including a hydrophilic coating as taught by Moreno, Jr. for effectively wick fluid from the tip protector.
Claim 39
Salman appears to disclose the tip protector being integral piece (see figure 9) wherein flanges are made from elastic/rubber material (see [0102]).  Salman further discloses plurality of pins (702) (see figures 7 and 9).  Regarding the limitation of the cage formed from injection molding, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e cage, does not depend on its method of production, i.e. injection molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Moreno, Jr. discloses a tip protector/seal (18) for receiving a surgical instrument, wherein the tip protector/seal which could be formed from molded thermoplastic polyurethane elastomer material (see [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage made by injection molding process since this is a known and common method of producing elastomer material products.
Claim 41
Salman does not disclose the positional membrane configured to flex toward the proximal end and the distal end of the cage such that the tip protector can be inserted into either the proximal end or the distal end of the tip protector to secure the tip protector to the endoscope.  However, Moreno, Jr. discloses a tip protector/seal for receiving a surgical instrument, wherein the tip protector/seal comprising a scraper element (422) configured to flex toward the interior and/or exterior of the tip protector.  The scraper element disclosed is made from flexible and resilient material to allow opening 424 to expand around and engage an outer wall of an instrument therethrough (see [0141] and figure 30G).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional membrane of Salman being made from flexible and resilient material as taught by Moreno, Jr. to expand around and easily engage an outer surface of the instrument inserted within the central opening of the positional membrane.
Claim 44
Salman does not disclose the web members comprise a plurality of engagement members.  However, Moreno, Jr. discloses a tip protector/seal for receiving a surgical instrument, wherein the tip protector/seal comprising protector segments (254) comprising engagement members/ribs (266) providing a camming effect, and causing any instrument inserted to contact the ribs to cam open the seal (see figure 20A, 20B and [0127]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional membrane of Salman including engagement members/ribs as taught by Moreno, Jr. to provide a camming effect to the positional membrane by contacting a surface of the endoscope with the engagement members/ribs. 
Claim 45
Salman does not disclose the positional membrane comprises a slot between each adjacent pair of the web members such that each web member can move independently of the other web members.  However, Moreno, Jr. discloses a tip protector/scraper for receiving a surgical instrument, wherein the tip protector/scraper comprising scraping elements (138) including slots (134, 137, or 142) which allows the scraper elements to expand accommodating instruments of various sizes (see [0112], and figures 6A-6C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional membrane of Salman including slits forming plurality of scraper elements as taught by Moreno, Jr. to allow the positional membrane to expand and accommodate/engage endoscopes of various sizes. 
Claims 46 and 47
Salman does not discloses the positional membrane is configured to flex such that the main opening is capable of moving from a normal width to an expanded width.  However, Moreno, Jr. discloses a tip protector/scraper for receiving a surgical instrument, wherein the tip protector/scraper comprising scraping elements (138) including slots (134, 137, or 142) which allows the scraper elements to expand accommodating instruments of various sizes (see [0112], and figures 6A-6C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional membrane of Salman including slits forming plurality of scraper elements as taught by Moreno, Jr. to allow the positional membrane to expand and accommodate/engage endoscopes of various sizes.  After Salman is modified by Moreno, Jr. it appears that a ratio of the expanded width to the normal width could be between 1 to 1 and 17.5 to 1.  From the argument that Salman and Moreno, Jr. does not disclose the desired ratio of the of the expanded width to the normal width between 1 to 1 and 17.5 to 1, and the desired expanded width measured in inches, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positional membrane of Salman and Moreno, Jr. to have a desired ratio of the expanded width to the normal width, and/or the desired expanded width measured in inches to have the capability of insert various sizes of endoscopes that require the desired expanded ratio and width. 
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Salman (US 2014/0343361) as applied to claim 33 above, and further in view of Budano (WO 2018/109638).
Claim 35-38
Salman further discloses the channel pf the tip protector’s cage having same diameter along the length of the channel.  However, Budano discloses a tip protector/cap for an endoscope comprising an anchoring ring and a connecting ring (15) with a variable diameter to adapt the diameter required for the targeting part to the diameter required in the endoscope fixing zone (see page 9 lines 6-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage and channel with a variable diameter as taught by Budano to adapt the diameter required for the targeting part to the diameter required in the endoscope fixing zone.  After Salman is modified by Budano, the walls will have a draft angle extending from a center to the first or second wall to a side of the first or second walls.  Regarding the limitation of the exact draft angle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any desired draft angle from the walls to a side of the walls, and/or desired ratio diameter from the inner wall diameter proximal end to the inner diameter of the walls at the location of the positional membrane, depending on the thickness of the instrument to fit in the channel of the tip protector’s cage and/or easy insertion of the instrument into the cage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736